 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Albert Raul Franco

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-356-APG-PAL
12                  Plaintiff,                            STIPULATION TO TEMPORARILY
                                                          MODIFY PRETRIAL RELEASE
13          v.
                                                          CONDITIONS
14   ALBERT RAUL FRANCO
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Peter Levitt, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Margaret W.
20   Lambrose, Assistant Federal Public Defender, counsel for Albert Franco, that Mr. Franco’s
21   pretrial release condition of home confinement be temporarily modified to permit Mr. Franco
22   to travel to San Bernardino, California. See “minutes of initial appearance.” [ECF 11].
23          IT IS FURTHER STIPULATED AND AGREED that this temporary modification is to
24   allow Mr. Franco to travel to San Bernardino, California for 48 hours to move his furniture and
25   belongings to Las Vegas, Nevada.
26
 1          IT IS FURTHER STIPULATED AND AGREED that Mr. Franco will provide pretrial
 2   services with his travel itinerary and the address where he will be staying while he is in San
 3   Bernardino, California.
 4          DATED this 6th day of December, 2018.
 5    RENE L. VALLADARES                             DAYLE ELIESON
      Federal Public Defender                        United States Attorney
 6
 7      /s/ Margaret Lambrose                          /s/ Peter Levitt
      By_____________________________                By_____________________________
 8
      MARGARET LAMBROSE                              PETER LEVITT
 9    Assistant Federal Public Defender              Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         Case No. Case No. 2:18-cr-356-APG-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ALBERT RAUL FRANCO
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Albert Franco’s pretrial release condition of home

11   confinement be temporarily modified to allow Mr. Franco to travel to San Bernardino,

12   California for 48 hours in order to move his furniture and personal belongings to Las Vegas,

13   Nevada.

14          IT IS FURTHER ORDERED that Mr. Franco will provide pretrial services with his

15   travel itinerary and the address where he will be staying while he is in San Bernardino,

16   California.

17
18          DATED this 7th day of December, 2018.

19
20                                              UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
                                                   3
